                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION



UNITED STATES OF AMERICA
                                                     SEALED DOCUMENT
V.                                                   INDICTMENT NO. 1:18 CR 037



TRAVIS ANDREW WATTON




                     ORDER TO SEAL GOVERNMENT'S MOTION
                            FOR REDUCTION OF SENTENCE




       The Court having considered the Government's Motion to Seal the U.S.S.G. § 5K1.1

motion filed in this case, hereby GRANTS the motion and ORDERS that the motion and this

order be SEALED until further order of the Court.


              DONE this 19^*^ day of March, 2019.




                                           J. Ranc
                                          sChief UnHed States District Court Judge
                                           Southern District of Georgia
